Citation Nr: 0331301	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
hip disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to February 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  In this case, 
it does not appear that the veteran was ever sent VCAA notice 
that would be adequate under the Quartuccio guidelines.  

The veteran last underwent a VA orthopedic examination in 
June 1999.  On that examination, it was noted that her pain 
was "stable."  In her September 1999 Notice of 
Disagreement, she disagreed with this assessment, asserting 
that her pain is severe and debilitating, requiring "potent 
medications" to control.  The June 1999 examiner provided a 
diagnosis of right hip greater trochanteric bursitis, 
indicating that clinical findings and X-rays did not support 
the diagnosis of degenerative joint disease of the right hip 
(diagnosed previously based on March 1992 X-rays and May 1992 
examination).  In light of the contention of increased 
disability, the changed diagnosis on the last examination, 
and the passage of time since the last VA examination, 
another VA examination is indicated.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to cure a procedural 
defect, the RO should take the opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit guidelines in 
DAV and PVA, the Court's guidelines in 
Quartuccio v. Principi, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
she needs to establish her claim (for a 
rating in excess of 10 percent for a 
right hip disability), what the evidence 
shows, and of her and VA's respective 
responsibilities in claims development.  

2.  The RO should ask the appellant to 
identify all sources of treatment she 
received for right hip disability since 
March 2002, then obtain reports of all 
such treatment.

3.  The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedist who has not previously 
examined her to determine the current 
severity of her service-connected right 
hip disorder.  The claims folder must be 
available to the examiner for review in 
connection with the examination.  Any 
indicated tests and studies, including 
range of motion testing, should be 
completed.  The examiner should determine 
the correct diagnosis for the veteran's 
service connected right hip disability 
entity (reconciling the reports of the 
June 1999 VA examination with the 
diagnosis and findings in May 1992 and 
the X-ray report of March 1992).  The 
examiner should describe all right hip 
pathology in detail, and also describe 
all associated loss of function.  The 
examiner must explain the rationale for 
all opinions given.  

3.  When the development requested above 
is completed, the RO should readjudicate 
the issue on appeal.  If it remains 
denied, the veteran and her 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until she is notified.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

